DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
	
2.	Applicant’s amendment filed on March 28, 2022 is entered.
	Claims 1-19 have been canceled.
	Claims 20-36 are pending and currently under consideration.

3.	In view of applicant’s amendment, following rejections have been set forth.

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 20-36 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons of record.

	Applicant’s arguments have been fully considered but have not been found persuasive.

	Applicant argues that the there is no need to describe every species with the claimed genus but the disclosure of the antigens, namely the sequences of extracellular domains of FcγRIIA and FcγRIIB and method of determining the binding specificity of the antigen FcγRIIB over FcγRIIA are sufficient in providing written description support for the claimed genus of bispecific antibody.  Applicant also argues that under non-saturating conditions, the affinity of antibody clone 3H7 for FcγRIIB is at least 10,000 fold as shown in Figures 5A and 5B.  Applicant further argues that the VH and VL sequences of clone 2B6 and 3H7 were disclosed and that at least 75% of the humanized antibody residue will correspond to those of the parental framework region and CDR sequences.  Applicant asserts that the specification also discloses that the murine clones 2B6 and 3H7 can be affinity matured and reselect using FcγRIIB antigen.  As such, applicant asserts that there is sufficient written description support for the claims.

	This is not found persuasive for following reasons:
	
Contrary to applicant’s assertion, note that majority of the claims do not recite clone 2B6 or 3H7. These claims are drawn to a bispecific antibody defined only by one arm—that binds FcγRIIB with at least 10times greater affinity than binding to FcγRIIA.  In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted. To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358). Further, an adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361). Indeed, the courts have long ruled that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). Also, “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.” See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69. 
It should also be noted that the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018. Seehttps://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. This Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies and states: “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”. Further, the courts have indicated that the enablement and written description requirements of 35 USC 112 are separable as can be seen in for example Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111.
	
	Here, the recited antigen specificity or functional limitation of binding to extracellular domain of FcγRIIB of SEQ ID NO:5 with 10 times greater affinity than binding to FcγRIIA (SEQ ID NOs: 7 or 9) alone is not adequate written description of the claimed bispecific antibody.  Artisans are well aware that knowledge of a given antigen (for instance FcγRIIB) provides no information concerning the sequence/structure of antibodies that bind the given antigen.  It does not seem possible to predict the sequence/structure of an antibody that binds a given antigen as there does not appear to be any common or core structure present within all antibodies that gives rise to the function of antigen binding.

	Regarding claims drawn to a bispecific antibody with one arm comprising CDRs that are at least 90% or 95% identical to the CDRs from mouse clone 2B8 or 3H7, note that the specification has not provided any information regarding where in CDRs in clone 2B6 or 3H7 can be changed for antibody variants to have the same function as clone 2B6 or 3H7.  While the specification discloses a starting point for screening or testing for variants of 2B6 or 3H7, the instant disclosure does not set forth sufficient procedures that will necessarily lead to discovery for a bispecific antibody that comprises CDRs that are at least 90% or 95% identical to the CDRs of the mouse antibody produced by clone 2B6 or 3H7 to have the same function (specifically binds the extracellular domain of endogenously expressed FcγRIIB with at least 10 times greater affinity than the binding to the extracellular domain of FcγRIIA) and it does not identify suitable members of species to provide a sufficient number of species to support the claimed genus of the bispecific antibody.

	As such, applicant’s arguments have not been found persuasive.

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 27-32, 34, and 35 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20 of US 7,425,619  (reference on IDS, drawn to an antibody produced by clone 2B6 operably linked to a heterologous polypeptide that is an antibody that binds a tumor antigen) for the reasons of record.

	Applicant requests that the rejection be held abeyance. The rejection is maintained for the reasons of record.

8.	Claims 27-32, 34, and 35 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, and 10 of US 8,187,593  (the ‘593 Patent, claims are drawn to a method for treating a B-cell malignancy by administering an antibody produced by clone 2B6 operably linked to a heterologous polypeptide that is an antibody that binds a tumor-associated antigen) for the reasons of record.

Applicant requests that the rejection be held abeyance. The rejection is maintained for the reasons of record.

9.	A bispecific antibody comprising a first heavy-light chain pair that binds the extracellular domain of FcγRIIB, wherein the heavy and light chain is from the antibody produced by murine clone 2B6 or 3H7, and a second heavy-light chain pair that specifically binds IgE or FcεRI, or an cancer antigen is free of the prior art.

10.	No claim is allowed.

11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644